Por cuanto las únicas cuestiones suscitadas por el ape-lante son:
“1. — La Corte de Distrito erró al declarar sin lugar la excepción previa opuesta a la demanda.
“2. — La Corte de Distrito cometió manifiesto error en la apreciación de las pruebas y actuó apasionadamente al de-clarar con lugar la demanda de este caso.”
Por cuanto si bien es cierto que la demanda no alega específicamente la posesión material de la finca propiedad de la demandante durante el año anterior a la supuesta per-turbación de tal posesión, y la mejor práctica hubiera sido exigir una enmienda en este sentido, sin embargo, se des-prende por inferencia del conjunto de las alegaciones conte-nidas en dícba demanda el hecho de tal posesión, y apare-ciendo que en todo caso tal omisión ha sido suplida por la prueba practicada durante el juicio.
Por cuanto después de un cuidadoso estudio de la trans-cripción de la evidencia y de la relación del caso y la opinión archivada por el juez de la corte inferior no encontramos indicio alguno de pasión o prejuicio ni error tan manifiesto en la apreciación de la prueba que exija una revocación de la sentencia apelada.
Por tanto se confirma la sentencia apelada.